Abe Kearns was found guilty in the county court of Blaine county of the sale of intoxicating liquor, with his punishment fixed by the jury at a fine of $150 and imprisonment for 60 days. The evidence against the plaintiff in error was obtained and given by a paid informer in the employ of the sheriff. *Page 180 
Where one employed by a sheriff to entrap violators of the prohibitory law admits that he was hired to "catch bootleggers," the defendant on trial has a right, on cross-examination, to interrogate him about the details of such employment — whether he was supplied with and kept liquor for that purpose, whether he made statements or admissions to others as to the methods he employed, indicative of perjury, and as to all other matters touching his interest and his credibility as a witness. Clark v. State, 31 Okla. Cr. 383, 239 P. 275.
Nearly all of the testimony of this character was excluded. This was prejudicial, and particularly so in this case, because the paid informer upon whose testimony the conviction rests was not corroborated by any other witness. The defendant had a right to show to the fullest extent this witness' possible want of good faith and his undue interest in the prosecution, and whether the details of the system he used to procure evidence were such as to make his testimony worthy of confidence.
DOYLE and EDWARDS, JJ., concur.